Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered July 30, 2014. The order, insofar as appealed from, denied in part the motion of defendants Pepper Tree Heights Housing Co., Inc. and Pepper Tree Heights Associates, L.P. seeking to dismiss plaintiffs’ amended complaint against them.
It is hereby ordered that the order insofar as appealed from is unanimously reversed on the law without costs, the motion is granted in its entirety, and the amended complaint against defendants Pepper Tree Heights Housing Co., Inc. and Pepper Tree Heights Associates, L.P. is dismissed.
Memorandum: Defendants-appellants (defendants) appeal from an order that denied in part their motion to dismiss the amended complaint against them. We reverse the order insofar as appealed from based on the reasoning set forth in our decision in Town of Amherst v Brewster Mews Hous. Co., Inc. (133 AD3d 1317 [2015]). Present — Scudder, P.J., Smith, Carni, Lindley and Valentino, JJ.